Title: To George Washington from Battaile Muse, 7 November 1787
From: Muse, Battaile
To: Washington, George



Sir,
Alexandria Novr 7th 1787

My being detain’d two days Longer at Home on acct of two Trickey Tenants Ocations my business To Prevent my Seeing you

as I intended—I am oblige to Leave Alexandria on Satterday next in order to be ready For Loudoun Court. I doubt not but that you always want money, if you Can make it Convenient to Send to Mr A. Waleses on Friday Evening—I will Endeavour to raise Thirty Pounds—your accts are now in my Debt Twenty odd pounds—Your Tenants in Genl are not much in arrears unless the runaways—From them nothing Can be Expected—Mrs Lemert and Henry Shover is Considerable in Debt, and I am unneasy about it, I do not want any blame or charge against me. They are Poor and I beleave never will be Richer—I know its to your Interest to distress them I do not Like to do it without orders, as It’s Very distressing to me to Breake them up, altho I know it must be the case if they Are made Ever to Pay. Many of the accts are Still in Confusion, I expect by next Spring (at which Time I Shall make return) the accts will be Known, altho Impossable under the Scarcity of Produce as well money, and worse than all, the Execution of our Laws, to Collect the full amount; I Shall Collect as Fare as I can; and advize the Tenants to Comply with the Covenants of their Leases—as but Little regard is Paid to them and indeed any other Obligation at this Time in this Country.
My Servant will deliver a mare on acct of Majr Geo. Washington whome I expect will be at Mountvernon Thursday the 8th Instant.
My Servant has a Horse I obtaind by Law From one Bradwell who run away, to Prevent Imposition by the Sheriff I Priced this Horse among others things at £4.10.0 if you chuos to Take the Horse I will Contrive Him after my return Home to any Person you will apoint in Alexandria, if not I Shall Keep Him, altho I am not in much need—but money Can not be had at this Time for Horses—He will make a good Horse to go of arrents as a Drudge or for a Small Boy to ride the major mentiond that He would answer for Master Custis to ride—their is some Poor Lots in Fauquier that I want Leases for to Fix the Tenants on a Certainty—to Prevent any Misunderstanding Between Land Lord & Tenant—Some few Lots will not bear the Improvements I can Scarcely get a Tenant at any rate to Live on them—if you chews to Send me Six Leases Sign’d I will Promise to do for you as my Self in Executing them—under my Present Sittuation I

Expect you will Excuse my not Visiting you and Look over any Imperfectness in this Scrawl as I write in a hurry—I am Sir your Obedient Humble Servant

Battaile M⟨use⟩


N.B. I can Lodge the Horse some Time at Mr Andrew Wales if you chews to Take him.

